DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/22.
Applicant’s election without traverse of Group I in the reply filed on 7/28/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue JP_2005125515_A (see machine English translation).
1.	Regarding Claims 1, 2, 4, and 5, Inoue discloses a recording sheet (corresponds to claimed recording paper) (paragraphs 0004 and 0005) comprising a receiving layer (corresponds to resin coating) on a substrate (paragraph 0010) wherein said receiving layer can comprise a silane coupling agent (Abstract) and cationic group-containing acrylic resins having an ammonium salt polymer (corresponds to claimed cationic water-soluble polymer of instant Claims 1, 2) (paragraph 0017). Inoue further discloses that said silane coupling agent can be an epoxy silane coupling agent (paragraph 0024) as is being claimed in instant Claim 4. Also, Inoue discloses its substrate can be PET (corresponds to claimed thermoplastic polyester resin film of instant Claims 1 and 5) (paragraph 0062). Furthermore, Inoue discloses that said silane coupling agent can be used in a concentration ranging from 0.5 to 20 wt% (paragraph 0026) as is being claimed in instant Claim 1. Finally, the receiving layer of Inoue can be free of thermoplastic resin particles. Although all of the above limitations are not found within a single embodiment, it would nevertheless be expected for one of ordinary skill in the art to try them together through a desire of optimization as is routinely done in the art by way of manipulative experimentation.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue JP_2005125515_A (see machine English translation), as applied to claims 1, 2, 4, and 5, and in view of Ikarashi USPA_20150370182_A1.
2.	Regarding Claims 12-14, Inoue does not disclose the claimed thickness and use of antistatic agents.
3.	Ikarashi discloses a recording sheet (Title) comprising a coating (corresponds to claimed resin coating) on a support (corresponds to claimed substrate) formed of a thermoplastic resin film wherein said coating comprises a silane coupling agent (Abstract) as well as a cationic water-soluble polymer such as (meth)acrylic polymer having a ammonium salt structure (paragraphs 0015, 0033) or an ethyleneimine polymer (paragraph 0012); wherein said silane coupling agent reacts with said cationic water-soluble polymer and/or ethyleneimine polymer (paragraph 0042). Moreover, Ikarashi discloses the thickness of its coating can range from 0.1 to 5 microns which facilitates the production of the recording sheet (paragraph 0095) as is being claimed in instant Claim 12. Ikarashi discloses further using an antistatic agent in its coating that is made of quaternary nitrogen-containing acrylic resin (paragraph 0082) as is being claimed in instant Claim 13. Ikarashi discloses adding its antistatic agent in an amount ranging from 0.01 parts to 25 parts per 100 parts by mass of the cationic water-soluble polymer (paragraph 0089), as is being claimed in instant Claim 14. Ikarashi discloses that said antistatic agent enhances handleability of the recording sheet (paragraph 0077).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the receiving layer, of Inoue, by adjusting its thickness to the range disclosed by Ikarashi, as well as using its antistatic agents. One of ordinary skill in the art would have been motivated in doing so in order to facilitate the production of its recording sheet as well as enhance its handleability.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue JP_2005125515_A (see machine English translation), as applied to claims 1, 2, 4, and 5, and in view of Iwasaki USPA_20030134746_A1.
5.	Regarding Claim 3, Inoue does not disclose the use of primary to tertiary amino or ammonium salt structures.
6.	Iwasaki discloses a heat-sensitive recording material (Title) comprising a heat-sensitive layer comprising cationic, primary through quaternary ammonium salt groups (paragraph 0019).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the quaternary ammonium salt group in the cationic polymer, of Inoue, by trying the use of primary thru tertiary ammonium groups, as disclosed by Iwasaki. One of ordinary skill in the art would have been motivated in doing in the heat-sensitive recording paper of Ikarashi (paragraph 0002) through a desire of obtaining high color optical density and an excellent stability of an image area, chemical resistance, ink jet recordability, ink jet sheet resistance and head matching (sticking) property (Iwasaki: paragraph 0008).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 4, 2022